Title: From Benjamin Franklin to Thomas Bond, 16 March 1780
From: Franklin, Benjamin
To: Bond, Thomas


Dear Sir,
Passy, March 16, 1780.
I received your kind letter of September the 22d, and I thank you for the pleasing account you give me of the health and welfare of my old friends, Hugh Roberts, Luke Morris, Philip Syng, Samuel Rhoades, &c. with the same of yourself and family. Shake the old ones by the hand for me, and give the young ones my blessing. For my own part, I do not find that I grow any older. Being arrived at 70, and considering that by travelling further in the same road I should probably be led to the grave, I stopped short, turned about and walked back again; which having done these four years, you may now call me 66. Advise those old friends of ours to follow my example, keep up your spirits and that will keep up your bodies, you will no more stoop under the weight of age than if you had swallowed a handspike. But it is right to abate a little in the article of labour; and therefore as your demonstrations of midwifery “are useful, and it is a pity you should give them up, for want of subjects in the lying-in wards,” I advise you to get some of your young pupils to help you.
I am glad the Philosophical Society made that compliment to Mr. Gerard. I wish they would do the same to Mr. Feutry, a worthy gentleman here; and to Dr. Ingenhausz, who has made some great discoveries lately respecting the leaves of trees in improving air for the use of animals: he will send you his book. He is physician to the Empress Queen. I have not yet seen your piece on inoculation.

Remember me respectfully and affectionately to Mrs. Bond, your children, and all friends. I am ever, Yours,
B. Franklin.

P.S. I have bought some valuable books which I intend to present to the society; but shall not send them till safer times.
To Dr. Bond, Philadelphia. Letter of Friendship.

